Citation Nr: 1206645	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from February 1974 to February 1978. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2000 rating decision issued by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, denied service connection for arthritis of the knees.  The Veteran appealed the RO's April 2000 rating action to the Board.  

In November 2005, the Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, D. C.  A copy of the hearing transcript is of record. 

In a March 2006 decision, the Board, in part, denied the claim for service connection for a knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2007 Order, the Court granted a joint motion for partial remand to have the claim vacated and remanded.  In May 2008, and consistent with the Court's July 2007 Order, the Board remanded the issue of service connection for a "right" knee disorder for further evidentiary development.  

While there was substantial compliance with the remand directives set forth in the Board's May 2008 remand with respect to the right knee, there had not been consideration of the claim for service connection for a left knee disorder.  Thus, in a December 2010 remand, the Board requested that additional evidentiary development be undertaken to address the claim for service connection for a left knee disorder, namely a VA examination to address the etiology of any currently present left knee disorder.   This examination was performed in January 2011.  A copy of the examination report has been associated with the claims files.  The Board finds that the RO has substantially complied with the Board's December 2010 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran's assertion that he has experienced continuous right and left knee symptoms since having carried heavy-loaded backpacks during active military service is not credible evidence.

2.  Degenerative joint disease of the right and left knee was not shown during military service, was not manifested to a compensable degree within one year following discharge from service, and is not related to a disease or injury of service origin. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not incurred in or aggravated by military service, nor may arthritis be presumed to have been incurred or aggravated due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Degenerative joint disease of the left knee was not incurred in or aggravated by military service, nor may arthritis be presumed to have been incurred or aggravated due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In this regard, in post-adjudication letters to the Veteran, dated in April 2007 and June 2008, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the claims for service connection for right and left knee disorders, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  Id.  

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, notice as to the claims for service connection for right and left knee disorders, was not provided until after the April 2000 rating decision on appeal was issued. However, the Veteran was not prejudiced from this timing error because the RO readjudicated the claims in subsequent Supplemental Statements of the Case issued throughout the duration of the appeal.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a June 2008 letter, the RO informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of his claims.  The Veteran's service treatment records (STRs), post-service VA and private examination and treatment records, Social Security Administration records, November 1995 hearing transcript and statements, prepared by the Veteran and his representative, have been associated with the claims file in support of the service connection claims on appeal.  In addition, VA has examined the Veteran in September 2008 and January 2011 to determine the etiology of his currently diagnosed right and left knee disorders.  Copies of these VA examination reports are contained in the claims file.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  (He testified in November 2005 that he saw a Dr. Foster in Mobile, Alabama, in approximately 1979, but that Dr. Foster was deceased and he did not know if anyone took over that practice or if records were available.)

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims decided in the decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits Analysis

The Veteran seeks service connection for right and left knee disorders.  He contends that he currently has right and left knee disorders as a result of having participated in frequent marching, climbing, and carrying items during military service that placed increased weight bearing on his lower extremities.  He maintains that he has experienced continuous knee pain as a result of having participated in the above-cited physical activities during military service.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the preponderance of the competent and probative evidence of record is against the claims for service connection for right and left knee disorders because the competent evidence is against the finding that there is a nexus to military service. 

The medical evidence shows that the Veteran has been diagnosed with degenerative joint disease of the knees.  (See January 2011 VA orthopedic examination report).   Thus, the question to be answered is whether the above-cited disability of the right and left knees is etiologically linked to military service.  

The Veteran's STRs are wholly devoid of any subjective complaints or clinical findings referable to any right or left knee pathology.  A February 1978 service separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  

As to the medical evidence in this case, the Board notes that it primarily shows that the Veteran's right and left knee disorders, currently diagnosed as degenerative joint disease, have been attributed to non-service-connected disabilities, such as fibromyalgia, or have been found to have been the result of his age, deconditioning, post-service employment in construction, and post-service motor vehicle accident.   

VA and private clinical records, dating from April 1991 through January 2011, are of record.  An April 1991 VA examination report reflects that the Veteran's lower extremities were within normal limits.  There were no subjective complaints or clinical findings referable to the Veteran's knees.  (See April 1991 VA examination report).  VA x-ray interpretations of "the knee," dated in April 1999, showed evidence of mild osteoarthritis.  When seen at a VA clinic in August 1999, the Veteran complained, in part, of bilateral knee pain.  The Veteran was referred to a dietician for education for weight loss.  He was informed that a 50-pound weight loss would help alleviate his knee pain.  (See VA treatment report, dated in mid-August 1999).  A December 1999 VA treatment report contains an Axis III diagnosis of "Chronic pain in knee."  

When evaluated by K. S. S., M. D. of St. Cloud Orthopedic Associates in January 2000, the Veteran complained of chronic "knee" and back pain.  Upon physical evaluation of the Veteran, there was tenderness in the left lower back and buttock area that radiated into the leg.  Dr. S. entered an impression of chronic pain with possible radiculopathy.  The Veteran did not provide any in-service history with respect to his knees.  (See January 2000 report, prepared by St. Cloud Orthopaedic Associates).  When evaluated in May 2000 at the St. Cloud Center for Rehabilitative Services by a physician and licensed psychologist, the Veteran reported a history of having had knee pain since he had carried heavy backpacks during military service.  The psychologist indicated that the Veteran had been dealing with 22 years of knee pain that had been brought on by service-related activity that involved heavy carrying and lifting.  A diagnosis with respect to either knee was not entered by either clinician, yet the Veteran was diagnosed as having deconditioned syndrome.  (See May 2000 reports, prepared by St. Cloud Center for Rehabilitative Services).

When evaluated by K. S., M. D., in May 2001, the Veteran complained of bilateral knee pain.  While the Veteran denied having sustained any particular injury to the knees, he gave a history of having carried large-loaded packs on his back for long distances during military service.  Dr. K. S. stated that the Veteran had been receiving treatment from the VA for ongoing knee pain.  Dr. S. diagnosed the Veteran as having bilateral patellofemoral pain with planovalgus foot positioning bilaterally.

When seen at a VA clinic in June 2004, the Veteran reported that he had been involved in a motor vehicle accident in March.  The examiner entered an assessment, in part, of chronic knee pain.  A February 2005 VA treatment report reflects that the Veteran reported having pain "'all over his body, for years.'"  When he was asked to be more specific, he reported having had pain in his knees and tightness in his neck and legs.  After a physical evaluation of the Veteran, a VA occupational therapist's impression was that the Veteran had a diagnosis of fibromyalgia and a history of a motor vehicle accident one year previously.  

May 2005 treatment reports, prepared by St. Cloud Orthopedic Associates, pertinently reflect that the Veteran complained, in part, of increased bilateral knee pain after he was involved in a motor vehicle accident four days previously.   An assessment of post-motor vehicle crash with known lumbar stenosis and post-traumatic patellofemoral pain was entered.  

An October 2005 VA treatment report reflects that the Veteran complained of chronic all-over joint and muscle pain.  The examining nurse practitioner entered an assessment of chronic pain secondary to fibromyalgia.  When re-evaluated by a VA physician's assistant (PA) in November 2005, the VA physician's assistant noted that the Veteran was seeking a "'NEXUS'" statement for his knee and back pain.  The VA PA explained that she was unable to provide such a statement and the Veteran was referred to his care coordinator.  When the Veteran returned to the VA clinic in December 2005, he complained of knee, back and neck pain.   A VA physician concluded that the Veteran's widespread pain was consistent with diagnoses of fibromyalgia, hyperalgesia and allodynia of the spine, extremities, to include the low and mid-back, neck and "knee."  

A May 2007 VA treatment report contains an assessment of fibromyalgia with knee and back pain.  A March 2008 VA treatment report reflects that the Veteran was seen for multiple joint pains, to include knee pain.  The examiner noted that the Veteran was deconditioned.  The Veteran entered physical therapy for continued care of his pain and deconditioning.  (See May 2008 VA treatment report).  The Veteran complained of right leg pain for the previous two weeks when seen at a VA clinic in February 2010.  The examining physician entered an assessment of "pain in limb, suspect his fibromyalgia." 

In September 2008 and January 2010, the same VA physician examined the Veteran to determine the etiology of his right and left knee degenerative joint disease.  After a review of the claims file, to include the above-cited evidence and physical evaluations of the Veteran's right and left knees, the examiner concluded that the Veteran's degenerative joint disease of the right and left knees was not related to the in-service strenuous physical activity, but to age and his post-service employment in construction.  The VA examiner's opinions were provided after an examination of the Veteran's right and left knees and a complete review of the claims file.  

More importantly, the VA examiner provided a complete rationale for her opinions and cited to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In January 2011, the VA physician explained that her conclusion was based on a normal examination of the knees in 1991, an absence of radiographic evidence of arthritis until 1999, findings of a left knee laceration and knee pain after a post-service motor vehicle accident, and evidence that the Veteran had been diagnosed with fibromyalgia, a disease that caused soft tissue muscle pain about the knees.  

The VA examiner's September 2008 and January 2011 opinions are uncontroverted and weigh against the claims for service connection for right and left knee disorders.  (See September 2008 and January 2011 VA orthopedic examination reports).  In fact, the above-cited VA and private treatment records show that the Veteran's right and left knee pain has been attributed primarily to a diagnosis of fibromyalgia, a disability for which service connection has not been established, his post-service employment in construction, as well as being aggravated by a post-service motor vehicle accident and from being overweight and deconditioned. 

Moreover, as there is no evidence of arthritis of the knees manifested to a compensable degree within a year of the Veteran's discharge from service in February 1978, service connection is also not warranted for right and left knee arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board concludes that the preponderance of the evidence of record is against the claims for service connection for right and left knee disorders.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Conclsuion

The Board finds the Veteran's account of having experienced continuous right and left knee pain since he engaged in heavy loading and carrying during military service to lack credibility.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The Veteran's STRs are wholly devoid of any subjective complaints or clinical findings referable to the knees.  On his original application for disability benefits, received by the RO in March 1991, the Veteran claimed service connection for unrelated disorders, yet there was no mention of any bilateral knee disorder even though he now claims that he has experienced bilateral knee pain since military service.  In fact, when VA initially examined the Veteran in April 1991, he did not provide any in-service history with respect to either knee, nor did he register with the VA examiner any subjective complaints referable to either knee.  (See April 1991 VA examination report).  

Indeed, it was not until May 2000, when the Veteran was evaluated by a private physician and psychologist at the St. Cloud Center for Rehabilitative Services that he gave a history of having had knee pain ever since he carried heavy backpacks during military service.  The psychologist's notation that the Veteran had been dealing with knee pain for 22 years that had been brought on by service-related activity that involved heavy lifting and carrying is contradicted by the above-cited evidence of record and is based on the Veteran's own unsubstantiated history. 

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  VA may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  

Here, the Veteran has actually made contradictory statements regarding the onset of his knee pain.  A March 2004 report, prepared by C. R. M. P. T., reflects that the Veteran reported an onset of chronic knee pain "over the last few years."  In addition, a May 2005 report, prepared by St. Cloud Orthopaedics Associates, reflects that the Veteran complained, in part, of increased knee pain after he was involved in a motor vehicle accident four days previously.  An assessment of post-motor vehicle crash with known lumbar stenosis and post-traumatic patellofemoral pain was entered.  

The Board finds the Veteran's statements that he has experienced continuous right and left knee pain since military service to have no probative value.  Conversely, the Board places significant weight of probative value on the contemporaneous post-service VA and private medical evidence of record that is devoid of the Veteran having reported any in-service history with respect to his knees until May 2000, which is after (italics added for emphasis) he applied for VA compensation benefits for a bilateral knee disorder in 1999.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in September 1999).  See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence generally has greater probative value than history as reported by the appellant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest may affect the credibility of testimony).  Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements). 

As to the Veteran's contention that he has right and left knee disorders that are etiologically related to strenuous physical activity performed during military service, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183   (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to relate his current bilateral knee disorders to inservice carrying of large, loaded packs on his back for long distances.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board advises the Veteran that if he acquires medical evidence showing that he had sought treatment for his knees after service in the 1970s, as he has alleged, and/or medical evidence that establishes an etiological relationship between his current right and left knee disorders and his period of military service, he should submit this evidence to VA in support of claims to reopen. 


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


